—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 19, 1995, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defense counsel contends that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Based upon our review of the record, we agree. The record reflects that defendant knowingly and voluntarily entered into a plea of guilty of the crime of attempted promoting prison contraband in the first degree in full satisfaction of the outstanding indictment and that he was sentenced as a second felony offender in accordance with the negotiated plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.